                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  SOUTHERN DMSION
                                    No. 7:16-CV-18-D


FREDRIC N. ESHELMAN,                        )
                                            )
                         Plaintiff,         )
                                            )
                v.                          )                       ORDER
                                            )
PUMA BIOTECHNOLOGY, INC.,                   )
                                            )
                         Defendant.         )


       On March 12,2018, Fredric Eshelman ("Eshelman") moved to compel Puma Biotechnology,
                                      I
Inc. ("Puma") to produce complete, unredacted deposition transcripts, deposition videos, and
                                                                                     \

deposition exhibits relating to the depositions of Puma witnesses in Hsingching Hsu v. Puma

Biotechnology. Inc., No. 8:15-cv-00865-AG-JCG (C.D. Cal.) [D.E. 276]. Eshelman also filed a

memorandum in support and several exhibits [D.E. 277]. On March 26, 2018, Puma responded in

opposition [D.E. 285].

       "A party who has made a disclosure under Rule 26(a}-or who has responded to an

'interrogatory, request for production, or request for admission-must supplement or correct its

disclosure response in a timely manner ifthe party learns that in some material respect the disclosure

or response is incomplete or incorrect ...." Fed. R. Civ. P. 26(e). Eshelman argues that the

documents from the Hsu case are relevant because (1) Puma witnesses Alan Auerbach and Charles

Eyler reference Eshelman in their testimony in the Hsu case; (2) Eshelman needs the deposition

materials to rebut Puma's efforts to falsely smear him as an aggressive outlier whose concerns about

Puma were unfounded; and (3) the evidence is relevant to impeach Auerbach and Eyler. See [D.E.

277] 3-4.

       Discovery in this case closed on September 22, 2017. See [D.E. 54]. Charles Eyler was

deposed in the Hsu case on September 21, 2017. Alan Auerbach was deposed in the Hsu case on
January 28 and 29, 2018. Puma provided Eshelman "37 pages of substantive excerpts from Hsu

deposition materials and the complete word indices." [D.E. 285] 7. "The excerpts contain every

mention of Dr. Eshelman that occurred during the deposition, and where appropriate, the following

page or pages to ensure the production oftestimony related to Dr. Eshelman." ld. Puma also invited

Eshelman's counsel to use ''the indices to indicate additional pages they wished to inspect." Id.

Eshelman's counsel declines Puma's invitation and filed the motion to compel.

       In this case, Eshelman deposed Auerbach twice, deposed Eyler once, and otherwise engaged

in extensive discovery. Puma's duty to supplement is not unlimited and infinite, and Puma has met

its obligation in this case. See Thompson v. Ret. Plan for Emps. of S.C. Johnson & Sons. Inc., No.

07-CV-1047, 2010 WL 2735694, at *1 (E.D. Wis. July 12, 2010) (unpublished); Dong Ah Tire &

Rubber Co. v. Glasform.s. Inc., No. C06-3359JFRS, 2008 WL 4786671, at *2 (N.D. Cal. Oct. 29,

2008) (unpublished); Fed. R. Civ. P. 26(e)(1). To adopt Eshelman's view of Rule 26(e)(1) would

create a substantial burden on litigants that outweighs the benefits given the alternative means of

discovering relevant evidence. See Fed. R. Civ. P. 26(b)(1). Moreover, good cause does not exist

to modify the scheduling order. See Fed. R. Civ. P. 16(b)(4). Accordingly, the cotirt denies

Eshelman's motion to compel.

       In sum, the court DENIES Eshelman's motion to compel [D.E. 276].

       SO ORDERED. This __t__ day of October 2018.




                                                2
